Title: From George Washington to William Heath, 30 July 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters 30th July 1782
                  
                  For your Information—& that you may know the Object of your Mission, I inclose to you a Transcript of my Letter to Sir Guy Carleton, which is herewith committed to your Care to be forwarded as soon as possible.
                  Before the Time of your going to Phillips’s House, I shall have the pleasure of seeing you, or conveying to you in Writing, my Sentiments more fully on the subject of your Meeting.  With great Regard I am Dear Sir Your most Obedt Servant
                  
                     Go: Washington
                  
               